Citation Nr: 9901186	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-26 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for 
bilateral varicose veins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1944 to March 1946. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from the December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which found that 
no new and material evidence had been presented to reopen the 
veteran's claim for service connection for varicose veins.  


REMAND

Service connection for varicose veins was denied by a rating 
decision in October 1950.  The veteran was notified of the 
October 1950 determination by letter dated in October 1950, 
but did not initiate an appeal of that decision.  In order to 
reopen his claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  It is 
noted that subsequent to the 1950 denial of service 
connection for varicose veins the veteran attempted to reopen 
his claim in 1954.  He was notified by letter in November 
1954 that the additional evidence he had submitted did not 
warrant reopening of the claim.  The Board notes that in its 
December 1994 and October 1995 rating actions the RO did not 
address the issue of the finality of the November 1954 
determination, which must be adjudicated prior to appellate 
review of the issue of new and material evidence.  

In this regard the United States Court of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) 
set forth a test that required that, in order to reopen a 
previously denied claim, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Colvin at 174.,  In its December 1994 and October 
1995 rating decisions, as well as the May 1996 statement of 
the case, and the April 1998 supplemental statement of the 
case, the RO recited the Colvin standard.  Further it was 
stated in the supplemental statement of the case that there 
was no reasonable possibility that the new evidence 
submitted in connection with the current claim would change 
[the] previous decision.  In holding that the claim had not 
been reopened, the RO therefore relied on the Colvin test.  

The Board notes, however, that in a recent decision, Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of material evidence 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans benefits.  

In reaching this conclusion, the Federal Circuit further 
observed that not only did the [C]ourts adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration.  Hodge, supra.

While the RO can certainly not be criticized for utilizing 
the Colvin test, nevertheless, in view of this recent 
decision by the Federal Circuit, the veterans application to 
reopen the previously denied claim for service connection for 
varicose veins must be remanded for a determination as to 
whether the evidence submitted by the veteran is material 
as defined under 38 C.F.R. § 3.156(a) (1998) rather than 
under Colvin.  


The case is consequently REMANDED for the following action:

1.  The RO should adjudicate the issue of 
the finality of the November 1954 denial 
of the veteran's application to reopen 
his claim for entitlement to service 
connection for varicose veins.  

2.  The RO should also readjudicate the 
issue of whether new and material 
evidence has been submitted sufficient to 
reopen the claim.  In light of the Hodge 
decision, the RO should consider whether 
the evidence submitted by the veteran is 
material as defined under 38 C.F.R. 
§ 3.156(a) (1998) rather than under 
Colvin.  If any benefit sought by the 
veteran is not granted, a supplemental 
statement of the case should be issued.  
The veteran should be given an 
opportunity to respond thereto.  


Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
